  Case 2:19-ap-05003-MPP          Doc 10 Filed 04/16/19 Entered 04/16/19 16:16:33           Desc
                                   Main Document    Page 1 of 3




SO ORDERED.
SIGNED this 16th day of April, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




        ________________________________________________________________



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

   IN RE:                              )
                                       )
   GEORGE HERMAN RUTH,                 )      Case No. 2:18-BK-51914-MPP
                                       )      Chapter 7
                                       )
                 Debtor.               )
   ____________________________________)
                                       )
   FIFTH THIRD BANK,                   )
                                       )
         Plaintiff,                    )
                                       )
   v.                                  ) Adversary Proceeding No.2:19-ap-05003-MPP
                                       )
   GEORGE HERMAN RUTH,                 )
                                       )
         Defendant.                    )

                                      DEFAULT JUDGMENT

            CAME this matter before the Court upon the Motion for Default Judgment filed by FIFTH

   THIRD BANK (hereinafter the “Bank”) for entry of a Default Judgment against the Defendant,

   GEORGE HERMAN RUTH (“Defendant”) for the relief requested in the Complaint filed in the

   above-styled Adversary Proceeding, whereupon it appeared to the Court as follows:
Case 2:19-ap-05003-MPP           Doc 10 Filed 04/16/19 Entered 04/16/19 16:16:33               Desc
                                  Main Document    Page 2 of 3


       1.       That the Plaintiff, Bank, timely filed a Complaint to Determine Dischargeability of

Debt on February 4, 2019, and a Summons and a copy of the Complaint were properly served on the

Defendant, GEORGE HERMAN RUTH (“Defendant”) and his legal counsel on February 7, 2019,

by regular first class United States mail, with postage fully pre-paid, as shown by Return of Service

made February 7, 2019, and filed with the Court; and

       2.      That the Defendant failed and/or refused to answer or otherwise respond to said

Complaint within the time permitted by law; and

       3.      That pursuant to Rule 55, FRCP as applicable pursuant to Rule 7055, FRBP, on

March 26, 2019, Bank filed a Motion for Default Judgment (the “Motion”), and there has been no

response or opposition to said Motion, and that the Motion is well taken, and therefore, Bank is

entitled to entry of a Default Judgment against the Defendant for the relief sought in the aforesaid

Complaint; it is, accordingly,

       ORDERED, ADJUDGED and DECREED that the claim of Bank against the Defendant is

hereby determined to be nondischargeable pursuant to 11 U.S.C. §523(a)2)(C)(i)(II) to the extent of

$11,406.37 plus accrued interest, attorney’s fees and costs, as against the Defendant, GEORGE

HERMAN RUTH, all of which is determined to be nondischargeable, and excepted from any

discharge the Debtor may or might have received in this Bankruptcy Case; and it is further

       ORDERED, ADJUDGED and DECREED that Judgment is hereby GRANTED in favor of

Bank against the Debtor, GEORGE HERMAN RUTH, for recovery of the principal amount of

$11,406.37, plus post-judgment interest, and costs, and the judgment balance shall accrue interest

calculated from the date of entry of this Default Judgment, for which total judgment balance

execution may issue.

                                               ###



                                                  2
Case 2:19-ap-05003-MPP       Doc 10 Filed 04/16/19 Entered 04/16/19 16:16:33   Desc
                              Main Document    Page 3 of 3


APPROVED FOR ENTRY:

s/ Anthony R. Steele
Anthony R. Steele, TN BPR #016303
Attorney for Fifth Third Bank
Winchester, Sellers, Foster & Steele, P.C.
P.O. Box 2428
Knoxville, Tennessee 37901-2428
Phone (865) 637-1980
E-mail: asteele@wsfs-law.com




                                             3
